Scates, J. Baker executed a lease to I. Pratt, I. J. Pratt, and defendant for one year, ending on the 1st of March, 1853, with the option in them to hold two years longer, upon condition of performance of the lease, &c. The first year’s rent was paid ; and I. Pratt signified his wish to hold over, and all continued on the premises, and made another crop. But on the 23d of March, 1853, without the knowledge or consent of I. and I. J. Pratt, plaintiff and defendant called on the depositary of the lease, got it, and destroyed it; and plaintiff executed another lease to defendant for one year ending 1st of March, 1854, reserving $215 rent, payable on the 1st of January, 1854.' The other two were not apprised of these transactions until late in the fall, or in the winter afterwards. All had cultivated together as the year before. By the terms of the first lease, the rent was payable, part on the 1st of January, and the balance on the 1st of March. On the 4th of January, Baker distrained the crop for the whole rent under the latter lease. The defence set up is, that the first lease is in full force, and that the latter is void, or that possession was never delivered to defendant alone under it. These defences are not available to the party. Elias was a minor when he executed the first lease. He may for that reason, have chosen to disaffirm his act, and to take another lease. But, independent of that fact, he could rescind the contract, or destroy the contract, as to himself, with Baker’s consent. Having destroyed it, and entered into another, without fraud, he is hound by it, and will be estopped to deny his own act. We think the objection taken not valid, that as the first lease was under seal, and the last without, that it is no extinguishment of the first. The matter is not left to the mere fact of executing a second lease. The parties got possession of it, and by mutual consent destroyed- it, for the purpose of making a new one. A parol surrender has been held sufficient in Allen v. Jaquish, 21 Wend. R. 628; Dearborn v. Cross et al., 7 Cow. R. 48; McKinzie v. Lexington, 4 Dana, R. 129; and in McKinney v. Reeder, 7 Watts, R. 123. An abandonment of the premises was held to be such a surrender as authorized an entry of the landlord. The court in this case take a further distinction as between leases required to be in writing under the statute of frauds and those not. But they do not put the decision on the latter ground; yet the reason is hardly apparent, why a verbal surrender of a lease, which might have been good by parol, is not sufficient, because the lease happened to be in writing. It may be the sounder rule, however, to apply the rule in relation to the dignity of the contract, actually written and sealed, rather than to the subject-matter, which might have been secured by one of less solemnity. Defendant took this lease under a full knowledge of all the facts, and while he was in the joint possession with his father and brother; and without any covenant for possession and enjoyment. The lease is a good estoppel in pais. A verbal statement is sufficient, where- the party has made an admission, which is clearly inconsistent with the evidence he proposes to give, or the title or claim which he proposes to set up, and the other party has acted upon the admission, and will be injured by allowing the truth of the admission to be disproved. Welland Canal Co. v. Hathaway, 8 Wend. R. 483; Degell v. Odell, 3 Hill, R. 218, and by Bronson, J., in his dissenting opinion, p. 222. So here, the defendant induced plaintiff to destroy the first lease, and give him another alone, knowing the rights, claims, possession, and interests of the other two joint lessees; now he shall not turn and say to him, he had no title or possession. We are not in this case called upon to determine the rights of the other joint lessees under the first lease; one lessee cannot destroy the rights of his colessees, nor extinguish their title by conveying to his lessor; Sperry v. Sperry, 8 N. H. R. 477; nor of his own subtenants. McKinzie v. Lexington, 4 Dana, R. 129. There is as little foundation for the arguments that the landlord can recover double rent. Payment of rent will extinguish the demand, no matter from whom received. When paid by defendant the other lessees may show it. The question as to the right of property taken under the distress is not before us, and cannot arise upon a mere inquiry to assess the amount of rent. In this view of the ease, the interest of Isaac Pratt and Isaac J. Pratt, in the event of this suit, does not appear by showing their claims to the property. If called to prove their own liability, they would probably testify against their own interest; but their liability is no answer to this inquiry. The question of payment is relevant and material, and in that they, if liable for the rent, have a direct interest, which would render them incompetent. Judgment reversed, and cause remanded. Judgment reversed.